DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks field on 04/01/2021.
The amendments filed on 04/01/2021 have been entered. Accordingly claims 1 and 5-9 remain pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney of Record Robert Scott (Reg. No. 43102) on 06/18/2021.
The application has been amended as follows: 
1. A pulse measuring device comprising a processor configured to perform operations comprising: 
acquiring a plurality of pieces of time-series photographed image data obtained by photographing a living body; 

for each of the plurality of pieces of the time-series photographed image data, setting, as the luminance detection area, a predetermined area in a first partial area of a first image comprising a first high-resolution component, the first image comprising transformed image data generated through a current multiple resolution analysis on a second partial area of a second image comprising a second high-resolution component, the second image comprising transformed image data generated through a previous multiple resolution analysis on the plurality of pieces of time-series photographed image data; and calculating a feature quantity indicating luminance of the predetermined area in each of the plurality of pieces of transformed image data, calculating a time interval of the feature quantity by analyzing time-series data of the feature quantity, and calculating a pulse of the living body based on the time interval of the feature quantity[[.]], wherein the processor is configured to perform operations further comprising calculating an average value of luminance values of pixels includes in the predetermined area as the feature quantity.

5. Cancelled


acquiring a plurality of pieces of time-series photographed image data obtained by photographing a living body; 
generating a plurality of pieces of transformed image data, in which luminance change of the plurality of pieces of time-series photographed image data is emphasized for a luminance detection area, corresponding to the plurality of pieces of time-series photographed image data by performing a multiple resolution analysis on each of the plurality of pieces of time-series photographed image data a plurality of times, each of the plurality of pieces of time-series photographed image data being decomposed into a high-resolution component and a low-resolution component in the multiple resolution analysis; 
for each of the plurality of pieces of the time-series photographed image data, setting, as the luminance detection area, a predetermined area in a first partial area of a first image comprising a first high-resolution component, the first image comprising transformed image data generated through a current multiple resolution analysis on a second partial area of a second image comprising a second high-resolution component, the second image comprising transformed image data generated through a previous 3Hiromatsu AOKIAppl. No. 15/683,852OMR.065.0230.NPResponse to the Non-Final Office Action of January 6, 2021multiple resolution analysis on the plurality of pieces of time-series photographed image data; and 
calculating a feature quantity indicating luminance of the predetermined area in each of the plurality of pieces of transformed image data, calculating a time interval of the feature quantity by analyzing time-series data of the feature quantity, and calculating a pulse of the living body based on the time interval of the feature quantity[[.]], wherein the processor is configured to perform operations further comprising calculating an average value of luminance values of pixels includes in the predetermined area as the feature quantity.

acquiring a plurality of pieces of time-series photographed image data obtained by photographing a living body; 
generating a plurality of pieces of transformed image data, in which luminance change of the plurality of pieces of time-series photographed image data is emphasized for a luminance detection area, corresponding to the plurality of pieces of time-series photographed image data by performing a multiple resolution analysis on each of the plurality of pieces of time-series photographed image data a plurality of times, each of the plurality of pieces of time-series photographed image data being decomposed into a high-resolution component and a low-resolution component in the multiple resolution analysis; 
for each of the plurality of pieces of the time-series photographed image data, setting, as the luminance detection area, a predetermined area in a first partial area of a first image comprising a first high-resolution component, the first image comprising transformed image data generated through a current multiple resolution analysis on a second partial area of a second image comprising a second high-resolution component, the second image comprising transformed image data generated through a previous multiple resolution analysis on the plurality of pieces of time-series photographed image data; and 
calculating a feature quantity indicating luminance of the predetermined area in each of the plurality of pieces of transformed image data, calculating a time interval of 4Hiromatsu AOKI Appl. No. 15/683,852 OMR.065.0230.NP Response to the Non-Final Office Action of January 6, 2021 the feature quantity by analyzing time-series data of the feature quantity, and calculating a pulse of the living body based on the time interval of the feature quantity[[.]], wherein the processor is configured to perform operations further comprising calculating an average value of luminance values of pixels includes in the predetermined area as the feature quantity.

Allowable Subject Matter
Claims 1, 6-9 (renumbered 1-5) are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or suggest “acquiring a plurality of pieces of time-series photographed image data obtained by photographing a living body; generating a plurality of pieces of transformed image data, in which a luminance change of the plurality of pieces of time-series photographed image data is emphasized for a luminance detection area, corresponding to the plurality of pieces of time-series photographed image data by performing a multiple resolution analysis on each of the plurality of pieces of time-series photographed image data a plurality of times, each of the plurality of pieces of time-series photographed image data being decomposed into a high-resolution component and a low-resolution component in the multiple resolution analysis; for each of the plurality of pieces of the time-series photographed image data, setting, as the luminance detection area, a predetermined area in a first partial area of a first image comprising a first high-resolution component, the first image comprising transformed image data generated through a current multiple resolution analysis on a second partial area of a second image comprising a second high-resolution component, the second image comprising transformed image data generated through a previous multiple resolution analysis on the plurality of pieces of time-series photographed image data; and calculating a feature quantity indicating luminance of the predetermined area in each of the plurality of pieces of transformed image data, calculating a time interval of the feature quantity by analyzing time-series data of the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793